Citation Nr: 1207767	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, MM, KT, and JT


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to April 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, sitting at the RO in Waco, Texas.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that bilateral hearing loss is related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, because it is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran contends that his bilateral hearing loss is due to his time in active service or as a result of his service-connected otitis externa.  The Veteran reported acoustic trauma as a communications specialist during service.  He tested communications equipment with exposure to high frequency noises without hearing protection.  He denies significant post-service occupational or recreational noise exposure because he wore hearing protection at work.  At the Board hearing, the Veteran testified that he noticed hearing difficulty during service and that it never went away; rather, it worsened.  MM testified that while growing up, when the Veteran was in his 30s, the Veteran had hearing difficulties.  KT testified she had known the Veteran for 14 years and he had always had hearing problems.  In June and July 2010 lay statements, JH and CVH both asserted that the Veteran had difficulty hearing when he returned home from Vietnam. 

Here, the Veteran's service treatment records indicated.  An August 1964 Report of Medical Examination (RME) indicated hearing within normal limits.  May 1965 and September 1966 RMEs indicated bilateral hearing within normal limits.  In a February 1969 report of medical history, the Veteran reported ear trouble.  The physician's summary portion of that report noted hearing loss.  A February 1969 RME noted hearing within normal limits.  The Veteran's DD-214 indicates the Veteran's military occupational specialty was Fixed Station Technical Controller.

A January 1998 ears examination was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
85
95
LEFT
30
40
60
105
105

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 77 percent in the left ear.

An April 2006 VA examination was conducted without the benefit of the Veteran's VA claims file.  The Veteran reported that his hearing loss began in service and has worsened over the years.  The VA examiner diagnosed bilateral moderate to profound sensorineural hearing loss.  The examiner noted that such hearing loss was consistent with the Veteran's long history of loud noise exposure, but that the affects of the normal aging process and civilian occupational noise exposure could not be determined with respect to the Veteran's current degree of hearing loss.  The VA examiner further opined that tympanometry revealed both eardrums to work normally and pure tone thresholds confirmed there was no conductive hearing loss.  As such, the VA examiner concluded that the Veteran's current hearing loss was not due to the ear infections he had during active duty service.  

The Veteran was afforded a second VA audiological examination in February 2008.  At that time, the Veteran's VA claims file was reviewed in conjunction with the examination.  The Veteran reported that his hearing loss had begun during service and had persisted since that time.  He denied the use of hearing protection during service.  The VA examiner diagnosed moderate to profound bilateral sensorineural hearing loss and noted there was no conductive component and no other indication that this hearing loss was related to the Veteran's history of otitis externa.  Then, the examiner stated that based on the presence of normal hearing on all his military examinations, it was less likely than not that the current hearing loss was due to acoustic trauma in active duty service. 

The Board finds that the evidence of record does support a finding of service connection for bilateral hearing loss.  First, there is a currently diagnosed disability as bilateral hearing loss for VA purposes was shown in 1998.  See 38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Second, there is an in-service event - acoustic trauma.  38 C.F.R. § 3.303(a).  The Veteran provided competent and credible testimony regarding exposure to high frequency noise as a communications specialist.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran's DD-214 supports his contention as it indicates he served as a Fixed Station Technical Controller.  Moreover, the Board finds the Veteran's testimony that he noticed hearing difficulty during service both competent and credible as his assertions have remained consistent over the years.  Caluza, 7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70.  This probative testimony, coupled with a notation of hearing loss at service discharge, indicates the presence of acoustic trauma and some hearing loss upon service discharge.  

Third, the Board finds that the evidence of record demonstrates that hearing loss is related to active service.  38 C.F.R. § 3.303.  The Veteran has provided competent and credible testimony that he has noticed hearing difficulty since his discharge.  Additionally, several lay statements of record confirm that the Veteran had difficulty hearing upon his return from Vietnam.  Furthermore, MM provided testimony at the Board hearing that the Veteran had hearing difficulty in his 30s.  See Caluza, 7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70.  

Notably, the medical evidence of record also indicates that hearing loss is related to acoustic trauma in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that Federal Rule of Evidence 702 requires that scientific, technical, or other specialized knowledge, must be provided by a witness qualified as an expert by knowledge, skill, experience, training, or education).  Although a February 2008 VA examiner concluded that hearing loss was not related to service, the Board does not assign significant weight to this opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  The examiner based this opinion on the presence of normal hearing during service and at service discharge.  But normal hearing at service separation does not bar a Veteran from establishing service connection where, as here, there is evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 160 (1993).

To the contrary, a November 2006 VA examiner concluded that the Veteran's bilateral moderate to profound sensorineural hearing loss was consistent with the Veteran's long history of loud noise exposure.  The examiner noted that the current degree of hearing loss due to aging and post-service noise exposure could not be determined.  The Board assigns significant probative value to this opinion, despite the lack of claims file review, as it was made upon knowledge of the relevant facts - the Veteran's competent and credible assertions of hearing difficulty during service and thereafter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, the examiner provided supporting rationale, noting that the type of hearing loss was consistent with his history of noise exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


